Citation Nr: 1219274	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependants' Educational Assistance (DEA) pursuant to the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2008 notice of disagreement and again in his March 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board Hearing).  While in July 2009 the Veteran testified at a RO hearing before a Decision Review Officer (DRO), nothing said at that hearing or found in the record shows that the claimant ever withdrew his earlier requests for a Travel Board Hearing.  

Therefore, in March 2012, the Board sent a letter to the Veteran requesting clarification as to whether he still desires a Travel Board Hearing.  In his April 2012 reply, the Veteran notified the Board that he still desires a Travel Board Hearing.  Therefore, the Board finds that a remand to schedule the Veteran for a Travel Board Hearing is required.  See 38 C.F.R. § 20.700 (2011).

Accordingly, the appeal is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board Hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

